Citation Nr: 0431205	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals from 
a rating decision of the RO. 



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  The currently demonstrated low back degenerative changes 
are shown as likely as not to be due to an injury suffered 
during active military service while doing heavy lifting.   



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by low back degenerative changes is due 
to injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

As an initial matter, the Board observes that the veteran 
submitted a claim of service connection for a back disorder 
in June 1969.  In a June 1969 deferred rating decision, the 
RO indicated that a form letter should be sent to the 
veteran.  There is no evidence that such letter was forwarded 
to the veteran.  Further, the evidence of record does not 
reflect that a rating decision on this issue was promulgated.  

A careful review of the service medical records shows no 
complaints or findings referable to a low back disability.  

A March 1957 memorandum indicates that the veteran was 
incapacitated from work due to a severe backache caused by a 
previous injury.  

An August 1977 letter from a VA outpatient clinic indicates 
that the veteran had been receiving treatment at the 
orthopedic clinic.  

An undated statement from the veteran indicates that his back 
was injured in April 1943, while loading crates into a 
trailer.  He stated that he went to the battalion dispensary 
and was given an injection and oral medication.  He alleged 
that he was on light duty and eventually returned to regular 
duty.  He stated that he had pain from time to time.  

A May 1993 prescription form from a private physician 
indicates that the veteran had multiple disc and degenerative 
vertebral pathology.  The author indicated his belief that 
the veteran could benefit from physical therapy.  

On VA general medical examination in November 1999, the 
veteran reported having degenerative arthritis of the spine 
and indicated that its onset was 15 years previously.  An 
examination revealed a decreased range of motion of the 
spine.  The examiner diagnosed "degenerative spine - onset 
15 years ago."  

A December 1999 private examination report reflects the 
veteran's complaints of having low back pain.  The impression 
was that of lumbar radiculopathy.  

In July 2000, the veteran's representative contacted the RO 
regarding a claim of service connection for a back disorder.  

A July 2000 letter from the Brooklyn VA Medical Center 
indicates that the veteran was a patient there.  The author 
noted that the veteran experienced intermittent back pain and 
that an MRI had revealed diffuse degenerative and discogenic 
changes with bulging annuli involving the lumbosacral spine.  
He related that the veteran had reported that his back 
condition had begun in service.  He indicated that, after 
reviewing the veteran's medical records, he believed that it 
was possible that the disability was related to the veteran's 
military service.  

On VA examination in December 2001, the veteran reported that 
he had been injured while unloading artillery shells.  The 
examiner noted that the service medical records did not 
indicate that the veteran had been treated for complaints 
relating to his low back.  He had reviewed the veteran's 
history and the claims folder.  

The diagnoses were those of mild degenerative arthritis, disc 
desiccation with mild disc bulges, and no evidence of disc 
herniation.  The examiner concluded that it was possible that 
his disability was related to his military service.  

A February 2003 report from the veteran's private physician 
indicates that he had treated the veteran since 1993 and that 
previous treatment had been with another physician from 1970 
to 1980.  He provided diagnoses of degenerative arthritis, 
disc desiccation and disc bulging.  He opined that the 
veteran's low back condition was related to his military 
service and pointed out the history of carrying heavy 
ammunition during World War II.  



II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

As explained hereinbelow, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with VCAA or the 
implementing regulations.  


III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2004).  

Having reviewed the claim, the Board concludes that service 
connection for a low back disorder is warranted because the 
evidentiary record is in relative equipoise.  While the 
service medical records reveal no findings of a low back 
disorder, the Board notes that the veteran has consistently 
reported that his back was injured as a result of handling 
artillery shells.  The evidence shows a back disability as 
early as 1957, in the form of leave requests from the 
veteran's employment.  

The veteran's VA treating physician opined that it was 
possible that the veteran's disability was related to his 
military service.  Moreover, the December 2001 VA examiner 
concluded that it was possible that the veteran's disability 
was related to his service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the claimed back disorder is 
warranted.  



ORDER

Service connection for a low back disability manifested by 
degenerative changes is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



